Citation Nr: 1641037	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to an initial rating in excess of 10 percent for moderate non-proliferative diabetic retinopathy without macular edema.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Guaynabo, Puerto Rico.

The Veteran requested a hearing before the Board in his June 2014 VA Form 9.  A November 2014 and November 2015 letter informed the Veteran that he was placed on the list of persons wanting to appear at the RO for an in-person hearing before the Board.  In December 2015 and January 2015, the Veteran subsequently responded that he would like to withdraw his request for a hearing.  38 C.F.R.
§ 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination to assess the severity of his service-connected bilateral eye disability in August 2013, over three years ago, and the latest eye treatment of record are private treatment records from 2014.  The Veteran reported on his June 2014 VA-Form 9 that he was seen by Dr. I. C. every six months.  The most recent treatment records from this physician's office are dated in October 2014.  Accordingly, the case must be remanded in order to obtain any outstanding private treatment records held by Dr. I.C.  If any newly associated evidence indicates the disability has increased in severity since the August 2013 VA examination, VA should obtain a contemporaneous medical evaluation of the Veteran's service-connected bilateral eye disability.  

Lastly, the Board notes that many documents in the Veteran's claims file are in Spanish.  Translated documents were received in September 2016.  Therefore, any additional Spanish language documents received upon remand must also be translated before returning the case to the Board.

Accordingly, the case is REMANDED for the following action:

1. Any pertinent VA or private records, to include both treatment records and examination reports, dated subsequent to the date of the aforementioned August 2013 VA eye examination, and specifically including any and all private treatment records from the office of Dr. I. C., since 2014, should be obtained and incorporated in the claims folder.  The Veteran should be requested to provide the necessary authorization for release of private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain the aforementioned records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem. 

2. Arrange for the translation of any outstanding Spanish language documents currently contained in the claims file, as well as any additional Spanish language documents that may be received upon remand.  Each translation should be certified.

3. If the newly associated evidence indicates the Veteran's eye disability has worsened since his last VA examination in 2013, schedule the Veteran for a VA eye examination to be conducted by an appropriate medical professional.  The entire claims file, to include all electronic files, must be available to the examiner for review.

After reviewing the claims file and soliciting a history of the Veteran's bilateral visual impairment and symptoms, the examiner is to conduct a comprehensive ophthalmological examination of the Veteran's left and right eyes.

4. Then, readjudicate the claim for an initial rating in excess of 10 percent for moderate non-proliferative diabetic retinopathy without macular edema.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




